Name: 2012/598/EU: Decision of the European Parliament of 10Ã May 2012 on discharge in respect of the implementation of the budget of the European Union Agency for Fundamental Rights for the financial year 2010
 Type: Decision
 Subject Matter: EU finance;  EU institutions and European civil service;  budget
 Date Published: 2012-10-17

 17.10.2012 EN Official Journal of the European Union L 286/281 DECISION OF THE EUROPEAN PARLIAMENT of 10 May 2012 on discharge in respect of the implementation of the budget of the European Union Agency for Fundamental Rights for the financial year 2010 (2012/598/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Union Agency for Fundamental Rights for the financial year 2010,  having regard to the Court of Auditors report on the annual accounts of the European Union Fundamental Rights Agency for the financial year 2010, together with the Agencys replies (1),  having regard to the Councils recommendation of 21 February 2012 (06083/2012  C7-0051/2012),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Council Regulation (EC) No 168/2007 of 15 February 2007 establishing a European Union Agency for Fundamental Rights (3), and in particular Article 21 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (4), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A7-0122/2012), 1. Grants the Director of the European Union Agency for Fundamental Rights discharge in respect of the implementation of the Agencys budget for the financial year 2010; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Director of the European Union Agency for Fundamental Rights, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 366, 15.12.2011, p. 9. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 53, 22.2.2007, p. 1. (4) OJ L 357, 31.12.2002, p. 72. ANNEX EUROPEAN PARLIAMENT RECOMMENDATIONS OVER THE PAST YEARS Agency for Fundamental Rights 2006 2007 2008 2009 Performance n.a.  The Agency should strive for synergies with other institutions active in the field of human rights  SMART objectives and RACER indicators should be introduced in the assessments of the achievements n.a. Budgetary and Financial Management: procurement procedures  The Agency did not respect the rules for budget presentation  Issues in the budgetary management  The principle of sound financial management has been threatened by the published evaluation method; it has decreased the relative importance of the price criterion (awaiting for a new evaluation method)  Almost all appropriations were committed (EUR 13 900 000 out of EUR 14 200 000)  The principle of sound financial management has been threatened by the published evaluation method; it has decreased the relative importance of the price criterion  Urges the Agency to improve its budgetary and recruitment planning in order to redress the lack of consistency between its budgetary and staff forecasting  Calls on the Agency to make progress in ensuring a realistic evaluation of tenders Human resources n.a. n.a. n.a. n.a. Internal audit n.a. n.a.  The Agency fulfilled all the recommendations made by the Internal Audit Service  Out of nine recommendations of the IAS, four have yet to be implemented by the Agency